DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lake, II et al. (U.S. Publication Number 2015/0005911) in view of Hughes (U.S. Publication Number 2015/0100141) and Winsper et al. (U.S. Publication Number 2013/0338802).
Referring to claims 1 & 11, Lake, II et al. discloses one or more sensors (800); a display (106); a communication circuit configured to wirelessly communicate with a wearable device (105, 115, Figs. 6 & 7); a memory configured to store contents associated with exercise (103); and a processor electrically connected with the display, the communication circuit, and the memory (Fig. 1A), wherein the processor is configured  obtain information about an exercise program including a first section and a second section (paragraph 0073); output contents corresponding to the first section on the display (paragraph 0044); and if data associated with the first section, that is obtained from the wearable device, satisfies a specified condition associated with the first section, output contents corresponding to the second section on the display (paragraph 0073).  Lake, II does not the first contents comprising a video for describing a first exercise motion and a first guide of a first wear location of the wearable device for obtaining data associated with the first section; and in response to data associated with the first section satisfying a specified condition associated with the first section, output second contents corresponding to the second section on the display, the second contents corresponding to the second section and comprising a video for describing a second exercise motion different from the first exercise motion performed in the first section and a second guide of a second wear location of the wearable device for obtaining data associated with the second section.  However, Hughes teaches in response to data associated with the first section.  Lake, II et al./Hughes does not teach a video for describing a first exercise motion and a first guide of a first wear location of the wearable device for obtaining data associated with the first section; comprising a video for describing a second exercise motion different from the first exercise motion performed in the first section and a second guide of a second wear location of the wearable device for obtaining data associated with the second section.    However, Winsper et al. teaches a video for describing a first exercise motion and a first guide of a first wear location of the wearable device for obtaining data associated with the first section (paragraphs 0038 & 0070); comprising a video for describing a second exercise motion different from the first exercise motion performed in the first section and a second guide of a second wear location of the wearable device for obtaining data associated with the second section (paragraphs 0038 & 0070).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a video for describing a first exercise motion and a first guide of a first wear location of the wearable device for obtaining data associated with the first section; comprising a video for describing a second exercise motion different from the first exercise motion performed in the first section and a second guide of a second wear location of the wearable device for obtaining data associated with the second section, as disclosed by Winsper et al., incorporated into Lake, II et al./Hughes in order to present/demonstrate an exercise to instruct the user on proper form and determine if the user is performing the exercise correctly.
Referring to claims 2 & 12, Lake, II et al. discloses wherein the memory is further configured to store pieces of information about a plurality of exercise programs (103),  wherein the processor is further configured to: obtain the information about the exercise program of the plurality of exercise programs from the memory (103).
Referring to claims 3 & 13, Lake, II et al. discloses wherein the processor is further configured to: receive the information about the exercise program from the wearable device using the communication circuit (Fig. 1A).
Referring to claim 4, Lake, II et al. discloses wherein the processor is further configured to: receive the data associated with the first section from the wearable device using the communication circuit (Figs. 7 & 10); and if the data associated with the first section satisfies the specified condition associated with the first section, output the contents corresponding to the second section on the display (Figs. 7 & 10).
Referring to claim 5, Lake, II et al. discloses wherein the processor is further configured to: output the contents corresponding to the second section on the display, in response to an instruction received from the wearable device by the communication circuit (Figs. 7 & 10).
Referring to claim 6, Lake, II et al. discloses further comprising: one or more sensors electrically connected with the processor (Figs. 7 & 8), wherein the processor is further configured to: while the contents corresponding to the first section are output, obtain the data associated with the first section using at least part of the one or more sensors (800); and while the contents corresponding to the second section are output, obtain data associated with the second section using at least part of the one or more sensors (Figs. 7, 8 & 10).
 with the second section to the wearable device using the communication circuit (Fig. 1A).
Referring to claim 8, Lake, II et al. discloses wherein the processor is further configured to: if the contents corresponding to the first section are output, output a guide of a wear location of the wearable device for obtaining the data associated with the first section on the display (paragraph 0046); and if the contents corresponding to the second section are output, output a guide of a wear location of the wearable device for obtaining data associated with the second section on the display (paragraph 0046).
Referring to claim 9, Lake, II et al. discloses wherein the communication circuit communicates with a plurality of wearable devices (Figs. 1A, 7 & 8), and wherein the processor is further configured to: if the data associated with the first section, that is obtained from the plurality of wearable devices, satisfies the specified condition associated with the first section, output the contents corresponding to the second section on the display (Figs. 7, 8 & 10.
Referring to claim 10, Lake, II et al. discloses wherein the processor is further configured to: receive the data associated with the first section from the plurality of wearable devices using the communication circuit (Figs. 7 & 8); and if all pieces of the data associated with the first section, that are received from the plurality of wearable devices, satisfy the specified condition associated with the first section, output the contents corresponding to the second section on the display (Figs. 7, 8 & 10).
 data of at least part of calorie consumption, a location of the wearable device, a duration time of a motion corresponding to the first section, and a number of motions corresponding to the first section (paragraphs 0045 & 0046).
Referring to claim 15, Lake, II et al. discloses wherein the processor is further configured to: at a specified period or if the specified condition is satisfied, transmit the data associated with the first section to the mobile device (Fig. 10), and wherein the specified period or the specified condition is determined based on the first section (Fig. 10).
Referring to claim 16, Lake, II et al. discloses wherein the processor is further configured to: transmit the data associated with the first section to the mobile device using the communication circuit (Fig. 1A).
Referring to claim 17, Lake, II et al. discloses wherein the processor is further configured to: if data obtained by the one or more sensors satisfies a specified condition associated with a motion corresponding to the first section, recognize that the motion corresponding to the first section is executed (Figs. 7, 8 & 10).
Referring to claim 18, Lake, II et al. discloses wherein the one or more sensors includes a biometric sensor (paragraph 0005), and wherein the processor is further configured to: change the second section based on data obtained by the biometric sensor (Fig. 7).
Referring to claim 19, Lake, II et al. discloses wherein the processor is further configured to: if the data associated with the first section satisfies the specified condition associated 
Referring to claim 20, Lake, II et al. discloses wherein the processor is further configured to: after controlling the mobile device such that the contents corresponding to the second section are output by the mobile device, obtain data associated with the second section using the one or more sensors (Fig. 10 & paragraph 0041).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KESHA FRISBY/Primary Examiner, Art Unit 3715